              CaseCase
                   1:16-cv-06284-RWS
                       18-2707, Document
                                      Document
                                         30, 10/02/2018,
                                                 360 Filed
                                                         2401886,
                                                            10/02/18
                                                                  Page1
                                                                     Page
                                                                        of 1 of 1

                                                                                            N.Y.S.D. Case #
                                                                                            16-cv-6284(KBF)
                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                     SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      2nd day of October, two thousand and eighteen.

      ________________________________

       Dr. Alan Sacerdote, et al.,
                                                                  ORDER
                    Plaintiffs - Appellants,
                                                                  Docket No. 18-2707
       Patrick Lamson-Hall, et al.,

                    Plaintiff,

       v.

       New York University,                                                                Oct 02 2018

                    Defendant - Appellee,

       The Trustees of Columbia University in the City of New
       York,

                 Intervenor.
       ________________________________

             Appellee moves to hold the appeal in abeyance pending decision by the district court on
      Appellants’ motion for amended or additional findings and to alter or amend judgment.

              IT IS HEREBY ORDERED that the motion is GRANTED. Appellants are directed to file
      a stay status update letter every 30 days beginning 30 days from the date of this order.


                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 10/02/2018
